           Case 2:20-cv-00851-MCE-CKD Document 41 Filed 08/24/20 Page 1 of 2


 1   KURT A. KAPPES – SBN 146384
     LUPE R. LAGUNA – SBN 307156
 2   JONATHAN K. OGATA – SBN 325914
     GREENBERG TRAURIG, LLP
 3   1201 K Street, Suite 1100
     Sacramento, CA 95814-3938
 4   Telephone: (916) 442-1111
     Facsimile: (916) 448-1709
 5   kappesk@gtlaw.com
     lagunal@gtlaw.com
 6   ogataj@gtlaw.com

 7   Attorneys for Plaintiff
     NEXTGEAR CAPITAL, INC.
 8

 9                                  UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12   NEXTGEAR CAPITAL, INC., a Delaware        )       CASE NO. 2:20-cv-00851-MCE-CKD
     Corporation,                              )
13                                             )       ORDER GRANTING PLAINTIFF’S
             Plaintiff,                        )       APPLICATION FOR WRIT OF POSSESSION
14                                             )       PURSUANT TO FEDERAL RULE OF CIVIL
     v.                                        )       PROCEDURE 64 & CALIFORNIA CODE OF
15                                             )       CIVIL PROCEDURE § 512.010
     iCarz Inc., d/b/a LENDING CLUB AUTO d/b/a )
16   LATINOS AUTO CENTER, California           )       Date: August 20, 2020
     Corporation,                              )       Time: 2:00 p.m.
17                                             )       Dept: 7, 14th Floor
             Defendant.                        )
18                                             )
                                               )
19                                             )
20

21          The Court, having considered Plaintiff’s Application for a Writ of Possession Pursuant to Federal
22   Rule of Civil Procedure 64 & California Code of Civil Procedure § 512.010, and the exhibits submitted,
23   hereby GRANTS Plaintiff’s Application for a Writ of Possession.
24   THE COURT HEREBY FINDS THAT:
25          1.     Defendant has been properly served as required by the Code of Civil Procedure section
26   512.030. Plaintiff has established the probable validity of its claim to possession to all motor vehicle
27   inventory in the possession or control of Defendant, as set forth in the Application and the supporting
28   declaration. Based on the declaration of Ari Gorgani, which was submitted by Defendant, there is probable
30                                                      1
     ORDER GRANTING PLAINTIFF’S APPLICATION FOR WRIT OF POSSESSION PURSUANT TO FEDERAL RULE OF
                 CIVIL PROCEDURE 64 & CALIFORNIA CODE OF CIVIL PROCEDURE § 512.010
31
            Case 2:20-cv-00851-MCE-CKD Document 41 Filed 08/24/20 Page 2 of 2


 1   cause to believe Defendant’s motor vehicle inventory, or at least some part of it, is located at Defendant’s

 2   business address, 3215 Fulton Ave, Sacramento, California.         Based on the declaration of Eric Brown,

 3   which was submitted by Plaintiff, there is probable cause to believe additional unsold motor vehicle

 4   inventory under the possession or control of Defendant is located at an additional address to be provided

 5   by Plaintiff as soon as it is confirmed to the Court. That said, until that additional address is provided, the

 6   Court will grant the requested writ only as to the address at 3215 Fulton Ave. The Court will, however,

 7   entertain an expedited ex parte application once the additional address is obtained.

 8   IT IS THEREFORE ORDERED that:

 9           1.     The Clerk of this Court is directed to issue a writ of possession as provided by California

10   Code of Civil Procedure section 512.020 immediately.

11           2.     It is further ordered that the United States Marshal service is directed to seize any vehicle

12   inventory remaining in Defendant’s possession or control, wherever it may be found, and deliver it to

13   Plaintiff.

14           3.     It is further ordered that, if necessary, the United States Marshal service may enter the

15   following private places and take possession of any vehicle inventory remaining in Defendant’s possession

16   or control: 3215 Fulton Ave., Sacramento, California.

17           4.     Due to the nature of the issues presented by this action, and Defendant’s executed waiver

18   of any applicable bond or undertaking requirement, pursuant to California Code of Civil Procedure section

19   515.010(b), the court dispenses with the undertaking requirement.

20           5.     FAILURE TO COMPLY WITH THIS ORDER MAY SUBJECT DEFENDANT OR ITS

21   DESIGNATED REPRESENTATIVE BEING HELD IN CONTEMPT OF COURT.

22           IT IS SO ORDERED.

23   Dated: August 21, 2020

24

25

26

27

28

30                                                         2
     ORDER GRANTING PLAINTIFF’S APPLICATION FOR WRIT OF POSSESSION PURSUANT TO FEDERAL RULE OF
                 CIVIL PROCEDURE 64 & CALIFORNIA CODE OF CIVIL PROCEDURE § 512.010
31
